Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed have been considered as set forth in MPEP 609. Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has the obligation to consider the information. Consideration by the examiner of the information submitted in an IDS means nothing more than considering the documents in the same manner that other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted above has considered the information. See MPEP 609.05(b) R-07.2015.
Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.
Double Patenting
Applicant is advised that should claim 7 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, step “b” is designated as an optional step however steps “c” and “d” require the “sour shift feed gas” and therefore it is unknown if step “b” is truly optional or intended by the Applicant and therefore the claim is indefinite.
Claim 1 recites the limitation "with a sulfided material catalytically active in the water gas shift process" in lines 7 and 8 and “said sour recycle gas” and “a sweet hydrogen enriched synthesis gas’ in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Is “said sour recycle gas” the same as “sour process gas” of line 4?  It will be examined as being so.
Regarding Claim 2, the instant claim is indefinite as the claim is to “1-5% cobalt, 5-15% molybdenum or tungsten”.  It is unknown whether the intent is to 5-15 % molybdenum or 5-15 % tungsten or simply 5-15 % molybdenum or any quantity of tungsten.  Additionally, it is unknown whether the percentages are weight ranges or molar ranges and there is no basis so is it based upon the entire composition?  Any will be examined.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7 recites the limitation "said sweet hydrogen enriched gas" in lines 1 and 2 and “said material catalytically active in methanation” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 8 recites the limitation "the synthesis gas" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Is this the raw synthesis gas, sour 
The term “sulfur rich” in claim 10 is a relative term which renders the claim indefinite. The term “sulfur rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The instant specification identifies various materials as being sulfur rich which will be utilized below.
Claim 12 recites the limitation "step e" in line 2 and “step b.1” in line 3.  There is insufficient antecedent basis for these limitations in the claim.
The remaining claims depend from the instant claim and are likewise rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avagliano et al (USP 8,722,003) hereafter Avagliano and further in view of Agrawal (US 2009/0152208) and Wang et al. (US 2010/0081567) hereafter Wang.
	Considering Claim 1, Avagliano discloses a system for producing synthesis gas by the gasification of a carbonaceous fuel such as a coal slurry with oxygen obtained from an air separation plant (ASU) and with at least part of a tailgas stream received from the sulfur recovery unit via the hydrogenation reactor to produce a crude syngas comprising H2S, CO2 and COS (acid gases making a crude/sour syngas) which is passed to a particulate removal system (syngas conditioning) before entering a shift 2S and CO2 to produce a clean, sweet, hydrogen-enriched syngas useful in other processes such as methanation and a sour recycle stream which is returned to the gasifier (Fig. 1 and 4) and (Col. 3, ln 42 to Col. 5, ln 47 and Col. 6, ln 46 to Col. 7, ln 12).
Avagliano does not mention the presence of tar or the use of a sulfided shift catalyst.
Agrawal discloses process for treating wastewater from the gasification of carbonaceous materials [0002] comprising coal and tar [0038] and therefore the feed materials to the gasification system must contain tar.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the carbonaceous material of Avagliano to contain tar.
Wang discloses that crude syngas streams containing sulfur compounds require feeding to sulfided shift catalysts [0002]-[0006].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the sulfided shift catalysts of Wang in the process of Avagliano as the crude syngas of Avagliano contains sulfur.
Considering Claim 2, the significance of Avagliano, Wang and Agrawal as applied to Claim 1 is explained above.
Avagliano discloses a sour syngas stream which is supplied to a shift reactor with Wang disclosing that a sulfided catalyst is required as discussed above.
Avagliano does not disclose the particulars of the shift catalyst.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention utilize the cobalt/molybdenum/tungsten shift catalyst of Wang as the shift catalyst of Avagliano as the crude syngas stream of Avagliano comprises sulfur and would be obvious to arrive at the instantly claimed ranges using the range of Wang as a guide.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
Considering Claim 3, the significance of Avagliano, Wang and Agrawal as applied to Claim 1 is explained above.
Avagliano does not disclose the sulfur content of the recycled stream however Wang discloses that a properly sulfided catalyst has enhanced CO conversion [0013] and also discloses a feed stream comprising 500 ppm of H2S is required to satisfactorily sulfide a sulfur-tolerant catalyst [0037].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to provide sufficient sulfur to ensure that the catalyst of Avagliano would have adequate sulfur to sulfide the shift catalyst and would determine this level based upon the particular catalyst used through routine experimentation.

Considering Claim 5, the significance of Avagliano, Wang and Agrawal as applied to Claim 1 is explained above.
Avagliano discloses that particulates are removed (Col 4, ln 13-20).
Considering Claim 6, the significance of Avagliano, Wang and Agrawal as applied to Claim 1 is explained above.
Avagliano discloses the use of oxygen (Col. 3, ln 42-55).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avagliano et al (USP 8,722,003) hereafter Avagliano in view of Agrawal (US 2009/0152208) and Wang et al. (US 2010/0081567) hereafter Wang as applied to Claim 1 and further in view of Yukumoto et al. (US 2013/0085307) hereafter Yukumoto.
	Considering Claim 4, the significance of Avagliano, Agrawal and Wang as applied to claim 1 is explained above.
	Avagliano discloses the use of any type of solid carbonaceous material in a gasifier but does not discuss tar.
	Yukumoto discloses a process wherein coal is gasified with the dust containing tar is collected and catalytically reacted [0018] [0040].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the catalyst of Yukumoto in the process of Avagliano to react and treat any tar produced during the gasification.
Claims 7 and 11 - 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avagliano et al (USP 8,722,003) hereafter Avagliano in view of Agrawal (US 2009/0152208) and Wang et al. (US 2010/0081567) hereafter Wang as applied to Claim 1 and further in view of Barnicki et al. (US 2007/0129450) hereafter Barnicki.
	Considering Claims 7 and 11-15, the significance of Avagliano, Agrawal and Wang as applied to claim 1 is explained above.
Avagliano discloses that the synthesis gas is cooled with the heat released being useful in many different process such as methanation (Col. 5, ln 25-47) but does not disclose the use of adsorption.
Barnicki discloses that sulfur may be removed from a syngas via adsorption in an acid gas removal system [0056] and [0057].  Barnicki further discloses that the syngas may be directed to a methanol synthesis catalyst to produce methanol  [0049]-[0051] and Barnicki discloses that syngas can be directed to ammonia, methane (methanation) and Fischer-Tropsch synthesis [0049].  Barnicki also discloses that the syngas process streams can be passed through one or more separate gas cooling zones [0055].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to utilize the adsorption of Barnicki in the acid gas removal system of Avagliano.  The ordinary skilled artisan would have been motivated to do so as Barnicki discloses that sulfur poisons several different catalysts [0056] and [0097] and that adsorption is but one method known in the art.
Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avagliano et al (USP 8,722,003) hereafter Avagliano in view of Agrawal (US 2009/0152208) and Wang et al. (US 2010/0081567) hereafter Wang as applied to Claim 1 and further in view of Chakravarti et al. (US 2015/0005398) hereafter Chakravarti.
	Considering Claims 8-10, the significance of Avagliano, Agrawal and Wang as applied to Claim 1 is explained above.
	Avagliano discloses that gasification of solid carbonaceous materials to produce a syngas comprising both hydrogen sulfide (H2S) and carbonyl sulfide (COS) (Col 1, ln 25-32) but does not disclose the quantity of sulfur or the source of solid carbonaceous materials.  
	Chakravarti discloses that a syngas produced from solid carbonaceous materials intended for a Fischer-Tropsch feed stream contains up to 500 ppm of total sulfur [0002]-[0006] and [0088] which encompasses the instantly claimed range.  Chakravarti discloses that solid carbonaceous materials such as biomass, coal, petroleum coke and the like [0002].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to expect the crude syngas of Avagliano to possess the amount of sulfur as taught by Chakravarti as both sources are solid carbonaceous feedstocks and to use the solid carbonaceous materials of Chakravarti in the gasifier of Avagliano.
Conclusion
	Claims 1-15 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732